COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 HECTOR MARTINEZ,                                §                No. 08-13-00363-CR

                       Appellant,                §                  Appeal from the

 v.                                              §                 409th District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                        State.                   §                (TC# 20100D00750)

                                              §
                                            ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until December 29, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 29,

2014.

        If the Appellant’s brief is not filed with this Court by December 29, 2014, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

        IT IS SO ORDERED this 9th day of December, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.